Title: Anonymous (Thomas Jefferson) to the Richmond Enquirer, [ca. 29] August 1817
From: Jefferson, Thomas,Anonymous
To: Ritchie, Thomas


          
            Dear Sir
            Warm springs 
				  Aug. ca. 29 1817.
          
          In compliance with your desire on my departure for the springs I availed myself of a short stay in Charlottesville to enquire into the plan, the progress and prospects of the Central college, which has been sometimes spoken of in your paper. I will give you the result shortly, & so much only as I get from sources to be relied on.
          A law, it seems, had been past, authorising a board of trustees in and about Charlottesville, to establish a seminary of learning in the ordinary way of voluntary subscription and lottery. the healthiness of the country, it’s fertility, it’s central position with respect to the population of the state, and other advantages inducing the trustees to believe that, divesting it of local character, and enlarging it’s scope to that of an institution for general science, it might offer convenience to the whole state, they petitioned the legislature, & obtained a law dissolving their board, making the Governor of the Commonwealth ex officio Patron of the institution, by the name of the Central college, investing him with the perpetual nomination of Visitors, six in number, giving the proceeds of the sales of two glebes in that county, and permission to raise money by a lottery & by voluntary subscription, with other provisions for their good government. the Governor named, as Visitors, mr Monroe, present President of the US. mr Madison the late president, mr Jefferson a former one, mr Cabell, Genl Cocke & mr Watson, all of that, and the circumjacent country.  these gentlemen have had two or three meetings, have purchased a site a mile above the town of Charlottesville, high, healthy, & with good water, have agreed on the outlines of their plan as a College of general science, & are now proceeding on it’s execution. the subscription papers have been recieved with uncommon favor and confidence, the contributions of the county of Albemarle alone amounting to upwards of 30,000.D. and other parts of the country distant as well as near considering it’s location as offering them a healthy and convenient situation for their youth, and reposing confidence in it’s direction under visitors named by the Governor, are giving liberal aids to it’s establishment, which, for the greater convenience of the contributors, are recieved in four annual instalments, the 1st on the first of April next. the intention of the Visitors is, not to erect a single and expensive building, which would at once exhaust their funds; but to make it rather an Academical village. a small box, or Pavilion, is to be erected for each school and it’s professor separately, with chambers, or dormitories for the students, all united by a covered colonnade, and arranged on each side of a lawn of 200. feet wide. besides the security which this arrangement gives against fire and infection, it has the great convenience of admitting building after building to be erected successively as their funds come in, and as their professorships are subdivided. one of these pavilions is now in progress, and will be ready, by the  1st of April next, to recieve a professor, whose department is to be languages, history, rhetoric, oratory & belles lettres. the funds are believed to be already further sufficient for the erection of two others the ensuing summer, which are expected to embrace Mathematics, physiology, anatomy, zoology, botany, mineralogy & chemistry; and it is hoped that the progress of the public favor will, the year following that, enable them to provide a 4th professorship embracing the Ideological, ethical, jurisprudential & political sciences. these will compleat the circle of what are deemed principally useful at this day, medecine excepted, which requires the accessory of a great hospital, so as to unite example & with precept. I learn too that the visitors propose to establish no professorship, until they shall have capital, not only for the building, but to constitute a deposit in the public funds the interest of which shall furnish a moderate, but perpetual salary for the professor; so that what is once done, will be permanently done, and will constitute a nucleus to which what is wanting may be afterwards aggregated, and ramified progressively, as the public shall see it’s advantage and contribute to make it what their interest requires it should be. it is also understood that they will employ as professors men only of the first order in of eminence in the different sciences, seeking them in the US. if there to be had, or otherwise inviting the most eminent to be obtained from Europe.   These, Sir, are such of the outlines as I could collect on sound authority, and from what I see and learn,  I have good confidence in their success. I rode to the grounds and was much pleased with their commanding position & prospect. a small mountain adjacent is included  in their purchase, & is contemplated as a site for an astronomical observatory, and a very remarkable one it will certainly be. the whole purchase is of 200. as which, besides the Observatory and building grounds, will afford a garden for the school of botany, & an experimental farm for that of Agriculture. should I on my return learn any thing further, and interesting, I will communicate it to you, as the position, the plan, and the superintendence under which it will be, give me the hope that we are at length to have a seminary of general education, in a central and healthy part of the country, with the comfort of knowing that while we are husbanding our hard earnings and savings to give to  our sons the benefits of education, altho’ we may not ourselves be judges of the course they pursue, yet that will be under the guidance of those who are competent, and whose best attentions are ensured by the motives which induce them gratuitously to undertake a charge, on the faithful exercise of which they know that the future destinies of their country will depend.
          I have found here & at the hot spring much company, and the other springs I am told are much crouded. it would be money well bestowed would the public employ a well educated and practised experienced physician to attend at each of the medicinal springs, to observe, record, and publish the cases which recieve benefit, those recieving none, and those rendered worse by the use of their respective waters; whose office too it should be to administer advice to the poorer sick gratis. the medical effects of the different springs are now so little known, that they are used at random; & all of them by most which is pretty much as if a patient should take something of every thing in his Apothecary’s shop, by way of making sure of what will hit his case.’
        